Citation Nr: 9915419	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of February 
1995, from the San Juan, Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 1997, the 
Board remanded the case to the RO for further evidentiary 
development.  The RO has completed this development and, 
thus, the case is once again before the Board.  


FINDINGS OF FACT

1.  Service connection a right hand condition was denied by 
the RO in February 1971.

2.  Evidence has not been presented or secured since the 
February 1971 RO rating decision that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The September 1971 RO rating decision which denied 
entitlement to service connection for a right hand disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (1998).

2.  Evidence received since the September 1971 RO rating 
decision which denied entitlement to service connection for a 
right hand disorder is not new and material evidence, and the 
veteran's claim has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present case was remanded to the RO for further 
development of the case.  In its Remand, the Board noted that 
the veteran claimed to have received treatment for his right 
hand disability at various times at a VA clinic and VA 
Medical Center (VAMC).  Pursuant to the duty to inform and a 
potential duty to assist the veteran in developing his claim, 
the case was remanded for further development.  38 U.S.C.A. 
§§ 5103 (a), 5107(a) (West 1991).    This development has 
been completed by the RO and the case is properly before the 
Board.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107 (a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

Here, the RO denied veteran's claim for service connection 
for residuals of a right hand injury in September 1971 and 
notified him of this decision in that same month.  The 
notification letter was sent to the veteran at his most 
recent address of record.  Accordingly, the Board concludes 
that the veteran was properly notified of the September 1971 
rating decision.  The veteran submitted a notice of 
disagreement with the RO's decision in March 1971 and a 
statement of the case was issued in June 1971.  The veteran 
did not submit a substantive appeal.  Because he did not 
perfect an appeal, the rating decision became final. 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998).

At the time of the February 1971 rating decision, the RO 
considered the evidence of record, which included service 
medical and Reserve medical records, the veteran's lay 
statements and a VA medical examination of January 1971.  

The service medical records disclosed that on entrance 
examination in January 1956, the examiner noted scarring of 
the palm of the veteran's right hand on the little finger 
that slightly limited motion.  These findings constituted a 
"notation" of a right hand disability on entrance that 
rebutted the presumption of soundness.  Therefore, a right 
hand disorder preexisted active duty.  38 C.F.R. 
§§ 3.304(b)(1) (1998).

On separation examination in October 1957, there were no 
complaints or findings pertaining to the veteran's right 
hand.  During hospitalization in November 1957 at the U.S. 
Army Hospital at Camp Hanford, Washington for a circumcision, 
an examiner noted flexion contractures of the fingers of the 
veteran's right hand, which had existed prior to active 
service.

The veteran originally claimed entitlement to service 
connection for a right hand disorder in December 1970.  In 
conjunction with his claim, he stated that he burned his hand 
while cleaning a gas stove during active service.  He went to 
sick call and was treated for one month, after which he was 
unable to completely open his hand.    He was then reportedly 
sent to Fort Lewis Hospital in Washington, but the doctors 
there refused to operate on his hand.

On VA examination in January 1971, the veteran stated that he 
received a burn on his right hand during active service.  
However, the VA examiner stated that the scar did not look 
like a burn scar and that the veteran had a history of a 
laceration in the same location of the scar.  The examiner 
noted that while there was a 25% loss of extension in three 
fingers, complete flexion was possible with a good grip.  The 
examiner diagnosed residuals of a laceration of the right 
hand.

The veteran attempted to make an additional claim for service 
connection for a right hand disability in January 1974, 
indicating that he injured his right hand ring finger at Camp 
Hanford, Washington, while working with a jack.  The RO 
notified him in January and February 1974 that he had 
previously been denied service connection and that he had to 
submit new and material evidence to reopen the claim.  

The evidence received subsequent to November 1971 consists of 
the following:  (1) an August 1973 National Guard examination 
report, which revealed no complaints or findings pertaining 
to the right hand; (2) the veteran's lay statements 
indicating that he was treated for a right hand injury after 
lifting a cannon at Camp Hanford, Washington in 1957 or 1958 
and that no doctor would risk operating on his hand at that 
time; and (3) VA outpatient treatment reports dated from 1992 
to 1997, which include treatment for chronic pharyngitis, 
periodontal disease, voiding frequency, tobacco abuse and 
dependence, low back pain, pain in the left ear and nocturia.  
In August 1994, the veteran gave a history of a right hand 
injury in 1958 and requested surgical evaluation.  

The evidence received subsequent to September 1971 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran's lay statements (item 2) are essentially a 
repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).   Moreover, the veteran's lay 
statements concerning the etiology of a right hand disorder 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With respect to the post-service medical evidence (items 1 
and 3), which was not of record at the time the RO previously 
denied this claim in September 1971, where this evidence 
reflects diagnosis and treatment of a right hand disorder 
after the veteran's separation from service, the Board finds 
that it is cumulative.  In September 1971, the RO had before 
it medical evidence showing a documented history of a right 
hand disorder after service.  The complaints and medical 
findings presented in these additional reports are 
essentially no different from those noted previously, as 
reviewed by the RO in 1971.  None of the cited records in any 
way provide a medical linkage of a post-service right hand 
disability with the veteran's active military service, or 
shows aggravation of the veteran's pre-service right hand 
disorder.  To the extent that the post 1971 records reflect 
treatment for other medical conditions, even if new, they are 
not probative with respect to the issue of entitlement to 
service connection for a right hand disorder, and are 
therefore not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a right 
hand disorder, and the September 1971 RO rating decision 
remains final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim for service connection 
for a right hand disorder.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
this claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right hand 
disorder is not reopened, and the appeal is denied.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

